 0In the Matter Of REMINGTON ARMS COMPANY, INC.andINTERNA-TIONAL BROTHERHOOD OF ELECTRICAL WORKERSCase No. 17-B-669.-Decided October 27, 1943Mr. H. 0. Blumenthal,of Bridgeport, Conn., andMr. Walter S.Buck,of Denver, Colo., for the Company.Mr. A. L. Smith,of Denver, Colo., for the I. B. E. W. -Messrs.Willard Y. MorrisandMarion C. Frazier,both of Denver,Colo., for the Smelter Workers. .Mr. David V. Easton,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by International Brotherhood of Elec-tricalWorkers, herein called the I. B. E. W., alleging that a questionaffecting commerce had arisen concerning the representation of em-ployees of Remington Arms Company, Inc., Denver Ordnance Plant,Denver, Colorado, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due noticebefore Elmer L. Hunt, Trial Examiner. Said hearing was held atDenver, Colorado, on October 5, 1943.The Company, the I. B. E.W., and International Union of Mine, Mill & Smelter Workers,affiliated with the Congress of Industrial Organizations, on behalf ofitself and its Local Union #611, herein collectively called the SmelterWorkers, appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby af-firmed.All parties were afforded an opportunity to file briefs withthe Board.Upon the entire record in the case, the Board makes the following:53 N. L.R. B., No. 30.148- REMINGTON ARMS COMPANY, INC.FINDINGS OF FACTI.THE BUSINESS OF THECOMPANY149Remington Arms Company, Inc., a Delaware corporation licensedto do business in the State of Colorado,operates a number of plantsthroughout the United States;one of these is the Denver Ordnanceplant,located at Denver, Colorado,with which weare concernedherein.The Company'sDenver plant is engaged exclusively in theproduction of small arms ammunition for the United States Govern-mentand the plant buildings and equipment are owned by theFederal Government and operatedby the Company.Approximately95 percent of the raw materials used by the Denver plant is obtainedfrom points outside the State of Colorado, and approximately 99percent of the finished products has been,and the remainder will be,shipped to points outside the State of Colorado.The value of theraw materials and productsshipped to the Companyfrom pointsoutside the State of Colorado is in excess of$1,000,000 annually, andthe finished products delivered to points outside the State of Coloradohave a value in excess of $5,000,000 annually.We find that theCompany is engaged in commerce within the meaning of the NationalLabor Relations Act.II.THEORGANIZATIONS INVOLVEDInternational Brotherhood of Electrical Workers is a labor organi-zation affiliated with the American Federation of Labor, admittingto membership employees of the Company.InternationalUnion of Mine, Mill & Smelter Workers, and itsLocal Union #611, are labor organizations affiliated with the Congressof Industrial Organizations, admitting to membership employees ofthe Company.M. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the I. B. E. W. as the exclusivebargaining representative of, certain of its employees on the groundthat the unit desired by the I. B. E. W. is inappropriate.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the I. B. E. W. represents a substantialnumber of employees in the unit hereinafter found appropriate.' -We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.' The Regional Director reported that the I. B. E. W. submitted 53 authorization cards,containing apparently genuine original signatures, of which 52 bore the names of personsappearing upon the Company's pay roll for the period ending August 19, 1943. The recordindicates that there are approximately 63 employees in the appropriate unit. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDW. THE APPROPRIATE UNITThe I. B. E. W. contends that all employees of the Companyengaged as shift electricians A-1, shift electricians A-2, shift elec-tricians B-1, shift electricians C, yard electricians A, yard electriciansB, instrument and clock repairmen, motor repairmen, motor repair-men B, and helpers for the foregoing classifications, including theexpediter' and telephone men, but excluding radio men on salary, andall supervisory employees, constitute an appropriate unit.,The Com-pany and the Smelter Workers contend that the only appropriateunit at the Company's plant- is an industrial unit, but make noobjections to the- specific classifications within the unit sought bythe I. B. E. W.The employees sought herein by the I. B. E. W. comprise theelectrical department of the Company and are-under the supervisionof the electrical supervisor. Immediately below him are severalforemen, supervisors, and senior engineers, in charge of various shiftsand sections.The Workmen in these sections, all of whom are skilledelectricians, are used in various parts of the plant for the purposes ofinstalling and maintaining the.- electrical equipment used by theCompany.The I. B. E. W. has confined its organization to the electricaldepartment and there is no history of collective bargaining at the,plantwhich would indicate the impropriety of the unit hereinsought.'The employees in the electrical department constitute a clearlyidentifiable group, having well defined craft functions differing fromthose of the other production and maintenance employees.We areof the opinion, therefore, that the employees herein sought constitutea unit appropriate for the purposes of collective bargaining.'We find tl'iat all electrical workers in the electrical department ofthe Company, classified as shift electricians A-1, shift electriciansA-2, shift electricians B-1, shift electricians C, yard electricians A,yard electricians B, instrument and clock repairmen, motor repair-men, motor repairmen B, and helpers for the above classifications,including the expediter and the telephone men, but excluding salariedradio men, and all supervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effect changes in the status2InMatter of Remington Arms Company,Inc.,51 N.L R B. 628, involving thbsame employees concerned herein, the I. B. E. W. sought a similar unit.However, theBoard refused to find such a unit on the ground that"the claim of the I. B. E. W. to repre-sent [these employees]in a craft unit . . . constitutes a jurisdictional dispute betweenaffiliated unions.For this reason, we shall make no finding with respect to the separateunit urged for the Company's electrical employees, and we shall dismiss the petition filedby the I. B. E. W. herein."The rejection of the I. B. E. W.'s contention in that case inno way detracts from the appropriateness of the unit found herein.SeeMatter of Remington Arms, Ino., 49N. L. R. B. 693. REMINGTON ARMS COMPANY, INC.151of employees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be, resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.Although the Smelter Workers participated in the hearing, it in-dicated that it did not wish to appear on the ballot in the eventan election is ordered.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the' NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 2, as amended, itherebyDIRECTEDthat, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Remington ArmsCompany, Inc., Denver Ordnance'Plant, Denver, Colorado,an electionby secret ballot shall be conducted as early as possible, but not later`than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the SeventeenthRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10 and 11,of saidRules and Regulations, among the employees in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including em-ployees in the armed forces of the United States .who present them-selves in'person at the polls, but excluding those employees who have,'sincequit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, to determine whether ornot they desire to be represented by International Brotherhood ofElecricalWorkers, affiliated with the American Federation of Labor,for the purposes of collectivebargaining..MR. GERARD D. REILLY took no part in the consideration of theabove Decision and Direction of Election.